El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
En la Corte Municipal de Salinas presentó Rosendo Ocasio una demanda de tercería de dominio contra Enrique Monllor & Cía. y Cordero & Torres, en la que alegó que el primero de éstos, para cumplir una sentencia a su favor contra los se-gundos, había embargado como de su propiedad, un estableci-miento mercantil del demandante, y en el cual se embargaron los efectos de provisiones que el mismo contenía ascendente su valor a doscientos cincuenta pesos.
El juicio fue fallado por la corte municipal y luego en apelación por la Corte de Distrito de Gnayama, la que des-pués con fecha 4 de diciembre de 1911 dictó una orden acce-diendo a la petición de Enrique Monllor & Cía. de que dejara sin efecto su sentencia y le permitiera presentar su prueba en un nuevo juicio.
Contra esta orden es que ha establecido esta apelación el demandante Rosendo Ocasio.
De lo expuesto resulta que no tenemos jurisdicción para conocer de la apelación establecida, ya que la cuantía de la contienda entre las partes no excede de trescientos pesos. Leyes de Puerto Rico, año 1905, página 213, en la que se con-tiene una enmienda al artículo 295 del Código de Enjuicia-miento Civil.
Es cierto que la apelación no es de la sentencia sino contra la orden que concedió el nuevo juicio, pero según hemos re-suelto en el caso de Mora v. Rosaly fallado en 26 de marzo del presente año, no existe apelación contra la orden que re-suelve una solicitud de nuevo juicio cuando la cuantía es inferior a trescientos pesos.
Por falta de jurisdicción debemos desestimar el presente recurso de apelación.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.